Exhibit 10.4

FORM OF
RESTRICTED STOCK AWARD AGREEMENT

FOR EMPLOYEES

 

Tuesday Morning Corporation
2004 Long-Term Equity Incentive Plan

 

This RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”) is made by Tuesday
Morning Corporation, a Delaware corporation (the “Company”), as of the         
day of                                (the “Grant Date”), pursuant to the
Tuesday Morning Corporation 2004 Long-Term Equity Incentive Plan, as amended
(the “Plan”), the terms of which are incorporated by reference herein in their
entirety.

 

WHEREAS, the Company desires to grant to
                                         (the “Employee”) the shares of equity
securities specified herein (the “Shares”), subject to the terms and conditions
of this Agreement;

 

NOW, THEREFORE, in consideration of the premises, mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company agrees as
follows:

 

1.                                       Grant of Restricted Shares.  Effective
as of the Grant Date, the Company shall cause to be issued in the Employee’s
name the following Shares as Restricted Shares:                       shares of
the Company’s common stock, $.01 par value.  The Company shall cause
certificates evidencing the Restricted Shares, and any Retained Distributions
issued with respect to the Restricted Shares, to be issued in the Employee’s
name.  During the Restricted Period such certificates shall bear a restrictive
legend to the effect that ownership of such Restricted Shares (and any such
Retained Distributions), and the enjoyment of all rights appurtenant thereto,
are subject to the restrictions, terms, and conditions provided in the Plan and
this Agreement.  The Employee shall have the right to vote the Restricted Shares
awarded to the Employee and to receive and retain all regular cash dividends,
and to exercise all other rights, powers and privileges of a holder of Shares,
with respect to such Restricted Shares, with the exception that (a) the Employee
shall not be entitled to delivery of the stock certificate or certificates
representing such Restricted Shares until the Forfeiture Restrictions applicable
thereto shall have expired, (b) the Company shall retain custody of all Retained
Distributions made or declared with respect to the Restricted Shares (and such
Retained Distributions shall be subject to the same restrictions, terms and
conditions as are applicable to the Restricted Shares) until such time, if ever,
as the Restricted Shares with respect to which such Retained Distributions shall
have been made, paid, or declared shall have become vested, and such Retained
Distributions shall not bear interest or be segregated in separate accounts and
(c) the Employee may not sell, assign, transfer, pledge, exchange, encumber, or
dispose of the Restricted Shares or any Retained Distributions during the
Restricted Period.  Upon issuance the certificates for the Restricted Shares
shall be delivered to the Secretary of the Company or to such other depository
as may be designated by the Committee as a depository for safekeeping until the
forfeiture of such Restricted Shares occurs or the Forfeiture Restrictions
lapse, together with stock powers

 

--------------------------------------------------------------------------------


or other instruments of assignment, each endorsed in blank, which will permit
transfer to the Company of all or any portion of the Restricted Shares and any
securities constituting Retained Distributions which shall be forfeited in
accordance with the Plan and this Agreement.  In accepting the award of Shares
set forth in this Agreement the Employee accepts and agrees to be bound by all
the terms and conditions of the Plan and this Agreement.

 

2.                                       Definitions.  For purposes of this
Agreement, the following terms shall have the meanings indicated below:

 

(a)                                  “Forfeiture Restrictions” shall mean any
prohibitions and restrictions set forth herein with respect to the sale or other
disposition of Shares issued to the Employee hereunder and the obligation to
forfeit and surrender such shares to the Company.

 

(b)                                 “Vesting Date” shall mean
                              .

 

(c)                                  “Restricted Period” shall mean the period
designated by the Committee during which Restricted Shares may not be sold,
assigned, transferred, pledged, or otherwise encumbered.

 

(d)                                 “Restricted Shares” shall mean Shares that
are subject to the Forfeiture Restrictions under this Agreement.

 

(e)                                  “Retained Distributions” shall mean any
securities or other property (other than regular cash dividends) distributed by
the Company in respect of Restricted Shares during any Restricted Period.

 

Capitalized terms not otherwise defined in this Agreement shall have the
meanings given to such terms in the Plan.

 

3.                                       Transfer Restrictions.  The Shares
granted hereby may not be sold, assigned, pledged, exchanged, hypothecated or
otherwise transferred, encumbered or disposed of (other than by will or the
applicable laws of descent and distribution) to the extent then subject to the
Forfeiture Restrictions.  Any such attempted sale, assignment, pledge, exchange,
hypothecation, transfer, encumbrance or disposition in violation of this
Agreement shall be void and the Company shall not be bound thereby.  Further,
the Shares granted hereby that are no longer subject to Forfeiture Restrictions
may not be sold or otherwise disposed of in any manner that would constitute a
violation of any applicable federal or state securities laws.  The Employee also
agrees (a) that the Company may refuse to cause the transfer of the Shares to be
registered on the applicable stock transfer records if such proposed transfer
would in the opinion of counsel satisfactory to the Company constitute a
violation of any applicable securities law and (b) that the Company may give
related instructions to the transfer agent, if any, to stop registration of the
transfer of the Shares.

 

4.                                       Vesting.  The Shares that are granted
hereby shall be subject to Forfeiture Restrictions.  The Forfeiture Restrictions
shall lapse as to the Shares that are granted hereby in accordance with the
provisions of subsections (a) through (c) of this Section 4.

 

 

2

--------------------------------------------------------------------------------


(a)                                  Generally.  The Forfeiture Restrictions
shall lapse as to the Shares that are granted hereby on the Vesting Date,
provided that the Employee’s employment with the Company and all affiliates has
not terminated prior to such date.  If the Employee’s employment relationship
with the Company and all affiliates terminates before the Vesting Date, except
as otherwise specified in subsections (b) or (c), below, the Forfeiture
Restrictions then applicable to the Restricted Shares shall not lapse and all
the Restricted Shares shall be forfeited to the Company upon such termination of
the Employee’s employment relationship.

 

(b)                                 Death or Disability.  Notwithstanding any
provisions of Section 4(a) to the contrary, in the event the Employee’s
employment relationship with the Company and all affiliates is terminated due to
the death or Disability of the Employee prior to the Vesting Date, the
Forfeiture Restrictions shall lapse as to the Shares that are granted hereby on
the date of such termination of the Employee’s employment relationship due to
death or Disability.

 

(c)                                  Change in Control.  Notwithstanding any
provisions of Section 4(a) to the contrary, in the event a Change in Control
occurs prior to the date the Employee’s employment relationship with the Company
and all affiliates is terminated and prior to the Vesting Date, the Forfeiture
Restrictions shall lapse as to the Shares that are granted hereby on the date of
such termination of the Employee’s employment relationship.

 

5.                                       Effect of Lapse of Restrictions.  Upon
the lapse of the Forfeiture Restrictions with respect to Shares granted hereby
the Company shall cause to be delivered to the Employee a stock certificate
representing such Shares, and such Shares shall be transferable by the Employee
(except to the extent that any proposed transfer would, in the opinion of
counsel satisfactory to the Company, constitute a violation of applicable
securities law).

 

6.                                       Tax Withholding.  To the extent that
the receipt of the Shares or the lapse of any Forfeiture Restrictions results in
income, wages or other compensation to the Employee for any income, employment
or other tax purposes with respect to which the Company has a withholding
obligation, the Employee shall deliver to the Company at the time of such
receipt or lapse, as the case may be, such amount of money as the Company may
require to meet its obligation under applicable tax laws or regulations, and, if
the Employee fails to do so, the Company is authorized to withhold from the
Shares issued under the Agreement or from any cash or stock remuneration or
other payment then or thereafter payable to the Employee any tax required to be
withheld by reason of such taxable income, wages or compensation including
(without limitation) Shares sufficient to satisfy the withholding obligation
based on the Fair Market Value as of the date the amount of tax to be withheld
is determined.

 

7.                                       Capital Adjustments and
Reorganizations.  The existence of the Restricted Shares shall not affect in any
way the right or power of the Company or any company the stock of which is
awarded pursuant to this Agreement to make or authorize any adjustment,
recapitalization, reorganization or other change in its capital structure or its
business,

 

 

3

--------------------------------------------------------------------------------


engage in any merger or consolidation, issue any debt or equity securities,
dissolve or liquidate, or sell, lease, exchange or otherwise dispose of all or
any part of its assets or business, or engage in any other corporate act or
proceeding.

 

8.                                       Employment Relationship.  For purposes
of this Agreement, the Employee shall be considered to be in the employment of
the Company as long as the Employee has an employment relationship with the
Company.  The Committee shall determine any questions as to whether and when
there has been a termination of such employment relationship, and the cause of
such termination, under the Plan and the Committee’s determination shall be
final and binding on all persons.

 

9.                                       Section 83(b) Election.  The Employee
shall not exercise the election permitted under section 83(b) of the Code with
respect to the Restricted Shares without the written approval of the Chief
Financial Officer of the Company.

 

10.                                 Not an Employment Agreement.  This Agreement
is not an employment agreement, and no provision of this Agreement shall be
construed or interpreted to create an employment relationship between the
Employee and the Company or any of its affiliates or guarantee the right to
remain employed by the Company or any of its affiliates for any specified term.

 

11.                                 Legend.  The Employee consents to the
placing on the certificate for the Shares of an appropriate legend restricting
resale or other transfer of the Shares except in accordance with the Securities
Act of 1933 and all applicable rules thereunder.

 

12.                                 Notices.  Any notice, instruction,
authorization, request or demand required hereunder shall be in writing, and
shall be delivered either by personal delivery, by telegram, telex, telecopy or
similar facsimile means, by certified or registered mail, return receipt
requested, or by courier or delivery service, addressed to the Company at the
Company’s principal business office address and to the Employee at the
Employee’s residential address, or at such other address and number as a party
shall have previously designated by written notice given to the other party in
the manner hereinabove set forth.  Notices shall be deemed given when received,
if sent by facsimile means (confirmation of such receipt by confirmed facsimile
transmission being deemed receipt of communications sent by facsimile means);
and when delivered (or upon the date of attempted delivery where delivery is
refused), if hand-delivered, sent by express courier or delivery service, or
sent by certified or registered mail, return receipt requested.

 

13.                                 Amendment and Waiver.  Except as otherwise
provided herein or in the Plan or as necessary to implement the provisions of
the Plan, this Agreement may be amended, modified or superseded only by written
instrument executed by the Company and the Employee.  Only a written instrument
executed and delivered by the party waiving compliance hereof shall waive any of
the terms or conditions of this Agreement.  Any waiver granted by the Company
shall be effective only if executed and delivered by a duly authorized director
or officer of the Company other than the Employee.  The failure of any party at
any time or times to require performance of any provisions hereof shall in no
manner effect the right to enforce the same.  No waiver by any party of any term
or

 

 

4

--------------------------------------------------------------------------------


condition, or the breach of any term or condition contained in this Agreement,
in one or more instances, shall be construed as a continuing waiver of any such
condition or breach, a waiver of any other condition, or the breach of any other
term or condition.

 

14.                                 Governing Law and Severability.  This
Agreement shall be governed by the laws of the State of Texas without regard to
its conflicts of law provisions.  The invalidity of any provision of this
Agreement shall not affect any other provision of this Agreement, which shall
remain in full force and effect.

 

15.                                 Successors and Assigns.  Subject to the
limitations which this Agreement imposes upon the transferability of the Shares
granted hereby, this Agreement shall bind, be enforceable by and inure to the
benefit of the Company and its successors and assigns, and to the Employee, the
Employee’s permitted assigns and upon the Employee’s death, the Employee’s
estate and beneficiaries thereof (whether by will or the laws of descent and
distribution), executors, administrators, agents, legal and personal
representatives.

 

16.                                 Counterparts.  This Agreement may be
executed in two or more counterparts, each of which shall be an original for all
purposes but all of which taken together shall constitute but one and the same
instrument.

 

[The remainder of this page is intentionally left blank.]

 

 

5

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized as of the date first above written.

 

 

TUESDAY MORNING CORPORATION

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

S-1

--------------------------------------------------------------------------------


IRREVOCABLE STOCK POWER

 

KNOW ALL MEN BY THESE PRESENTS, That The Undersigned, For Value Received, has
bargained, sold, assigned and transferred and by these presents does bargain,
sell, assign and transfer unto Tuesday Morning Corporation, a Delaware
corporation (the “Company”), the Shares transferred pursuant to the RESTRICTED
STOCK AWARD AGREEMENT dated                                by the Company
granting restricted stock to the undersigned (the “Award Agreement”); and
subject to and in accordance with the Award Agreement the undersigned does
hereby constitute and appoint the Secretary of the Company the undersigned’s
true and lawful attorney, IRREVOCABLY, to sell, assign, transfer, hypothecate,
pledge and make over all or any part of such Shares and for that purpose to make
and execute all necessary acts of assignment and transfer thereof, and to
substitute one or more persons with like full power, hereby ratifying and
confirming all that said attorney or his substitutes shall lawfully do by virtue
hereof.

 

In Witness Whereof, the undersigned has executed this Irrevocable Stock Power on
this              day of                                               .

 

 

 

 

Name:

 

 

 

--------------------------------------------------------------------------------

 